--------------------------------------------------------------------------------


PENGRAM CORPORATION 1200 Dupont Street, Suite 2J Bellingham, WA 98225 Tel: (360)
255-3436 / Fax: (360) 925-2833

November 2, 2009

AGUS ABIDIN
Manado Quality Hotel
Jl. Piere Tendean No. 88-89
Boulevard Manado, 95114
North Sulawesi, Indonesia


Dear Sirs:

Re: Option to Acquire Manado Gold Property

This will confirm our understanding with respect to an option to be granted to
Pengram Corporation (“Pengram”) to acquire interests in the four mineral
concessions in the Lobongan District of Northern Sulawesi, Indonesia, as set out
below and as more particularly outlined in Schedule A:

A.

Bangkit Limpoga Jaya;

B.

Hakian Wellem Rumansi;

C.

Ratok Mining; and

D.

Manembo Mineral.

The concessions are hereinafter referred to collectively as the “Concessions.”
The owners of the concessions are hereinafter referred to as the "Concession
Owners."

1.           Concession Owners Representations

You have represented to us as follows:

1.1

You own the Concessions or have been authorized to act on behalf of the
Concession Owners and have the authority to deal with the Concessions in the
manner contemplated by this letter agreement.

    1.2

The Concessions are in good standing.

    1.3

The Concessions cover the area where Newmont Minahasa Raya drilled 273 holes as
more particularly described in the Report of Glenn White and Iip Hardjana dated
January 1993.

    1.4

There are no liens, charges or encumbrances on the Concessions.

    1.5

There is no impediment or restriction that would prevent conducting exploration
or development work on the Concessions other than requirements to obtain
government permits or approvals under applicable Indonesian mining laws.

2.           Pengram Representations

Pengram has represented to you as follows:

--------------------------------------------------------------------------------


Pengram Corporation 2     Mr. Agus Abidin   November 2, 2009  


2.1

Pengram is a company incorporated under the laws of the State of Nevada and is
in good standing under the laws of its jurisdiction of incorporation.

        2.2

Pengram is a reporting company under the United States Securities Exchange Act
of 1934 (the “Act”) and is in good standing with respect to its filings under
the Act.

        2.3

There have been no material adverse changes to Pengram since its most recent
filing of its Quarterly Report on Form 10-Q for the nine months ended August 31,
2009 filed with the United States Securities and Exchange Commission on October
20, 2009.

        2.4

Pengram's common shares are quoted on the OTC Bulletin Board under the symbol
"PNGM.”

        3.

Option

        3.1

In consideration of $35,000 USD to be paid on execution of this Agreement, you
have agreed to grant Pengram the exclusive right, for a period of 90 days from
the date of execution of this Agreement (the "Due Diligence Period") to enter
into an acquisition agreement (the "Acquisition Agreement") to acquire up to an
85% undivided interest in the Concessions on the terms and conditions described
under the heading "Acquisition Agreement" below.

        3.2

At any time prior the expiration of the Due Diligence Period, Pengram may elect,
by notice in writing, to exercise its option to enter into the Acquisition
Agreement. The parties will use their best efforts during the 30 day period
following such notice to prepare the formal Acquisition Agreement.

        3.3

During the Due Diligence Period, the Concession Owners will permit Pengram's
duly authorized representatives to enter onto the Concessions, take samples and
conduct such other activities as may be necessary to conduct proper due
diligence. The Concession Owners will provide Pengram's representatives with all
data, title documents, reports or other information that the Concession Owners
have in their possession relating to the Concessions and will assist Pengram as
necessary to permit it to complete its due diligence. The Concession Owners will
provide Pengram's representatives with such information about themselves as may
be necessary for Pengram to determine their title to the Concessions and that
the Concessions are free of liens, charges or encumbrances.

        4.

Acquisition Agreement

        4.1

The Acquisition Agreement shall provide for the earning of interests by Pengram
in the Concessions by making the cash payments, share issuances and completing
work programs as follows:

        I)

a 10% undivided interest by:

        a)

paying $90,000 USD to the Concession Owners on execution of the Acquisition
Agreement;

        b)

issuing 150,000 common shares of Pengram to the Concession Owners on execution
of the Acquisition Agreement; and

        c)

completing a mineral exploration program at a cost of not less than $250,000
within one year of execution of the Acquisition Agreement.


--------------------------------------------------------------------------------


Pengram Corporation 3     Mr. Agus Abidin   November 2, 2009  


  II)

an additional 15% undivided interest by:

          a)

paying $100,000 to the Concession Owners on the 1st anniversary of execution of
the Acquisition Agreement;

          b)

issuing 300,000 common shares of Pengram to the Concession Owners on the 1st
anniversary of the execution of the Acquisition Agreement; and

          c)

completing additional mineral exploration programs at a cost of not less than
$500,000 prior to the 2nd anniversary of the Acquisition Agreement.

          III)

an additional 26% undivided interest by:

          a)

paying $200,000 to the Concession Owners on the 2nd anniversary of execution of
the Acquisition Agreement;

          b)

issuing 500,000 common shares of Pengram to the Concession Owners on the 2nd
anniversary of the execution of the Acquisition Agreement; and

          c)

completing additional mineral exploration programs at a cost of not less than
$1,000,000 prior to the 3rd anniversary of the Acquisition Agreement.

          IV)

an additional 34% undivided interest on completion of a scoping study.


4.2

Upon Pengram earning an 85% interest as outlined above, the Concession Owners
shall be carried and shall not be obligated to pay their proportionate share of
the costs to complete a feasibility study and to place the property into
commercial production; however, Pengram will have the right to pledge the
Concession Owners' share of the property to obtain production financing.

    4.3

On completion of a feasibility study, Pengram shall have the option to acquire
the Concession Owners' 15% carried interest for a cash payment of $5,000,000.

    4.4

The Acquisition Agreement shall include an area of mutual interest of 5
kilometers within which any properties acquired by the Concession Owners will be
subject to a right of first refusal in favor of Pengram.

    4.5

During the term of the Acquisition Agreement, Pengram will be obligated to pay
all government filing or assessment fees necessary to keep the Concessions in
good standing.

    4.6

The Acquisition Agreement will be an option only and may be terminated by
Pengram on 60 days notice. If the Acquisition Agreement is terminated, Pengram
shall only be entitled to the interest it has earned to the termination date.

    4.7

The Acquisition Agreement shall contain other customary terms and provisions
consistent with industry practices.

    5.

Exclusivity

    5.1

In consideration of the $35,000 payment described in paragraph 3.1 above and
Pengram agreeing to undertake the costs and expenses of conducting due
diligence, the Concession Owners agree that, during the Due Diligence Period,
they will not seek or solicit, or engage anyone to seek or solicit, other
suitors for a sale or joint venture of the Concessions, will not


--------------------------------------------------------------------------------


Pengram Corporation 4     Mr. Agus Abidin   November 2, 2009  


negotiate with other persons for a sale or joint venture of the Concessions, and
will not make available to other potential suitors information concerning the
Concessions.

    6.

Counterparts

    6.1

This letter of intent may be executed in one or more counterparts, each of which
so executed shall constitute an original and all of which together shall
constitute one and the same letter of intent.

If the foregoing is in accordance with your understanding of our agreements,
please sign where indicated below.

Yours truly,

PENGRAM CORPORATION

Per: /s/ Richard W. Donaldson         signed January 19, 2010   Richard W.
Donaldson     President and Chief Executive Officer  

 

Agreed and accepted as of the ____ day of ______________________, 2009.

 

/s/ Agus Abidin
_____________________________
AGUS ABIDIN

--------------------------------------------------------------------------------

[exhibit10-1x6x1.jpg]


--------------------------------------------------------------------------------